Exhibit 10.2

FORM OF SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of September 16, 2020, is
entered into by and among Pivotal Investment Corporation II, a Delaware
corporation (“Parent”), XL Hybrids, Inc., a Delaware corporation (the
“Company”), and each undersigned stockholder (any such stockholder,
the “Stockholder” and, together with Parent, each a “Party” and collectively,
the “Parties”) of the Company. Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to them in the Agreement and Plan of
Reorganization, dated as of September 16, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), by and Parent,
PIC II Merger Sub Corp., a Delaware corporation (“Merger Sub”), and the Company.

RECITALS

WHEREAS, as of the date of this Agreement, the Stockholder is the record holder,
beneficial (as such term is defined in Rule 13d-3 under the Exchange Act, which
meaning shall apply for all purposes of this Agreement whenever the term
“beneficial” or “beneficially” is used) owner, and has full voting power over
the number of shares of Company Stock (the “Shares”) set forth on the
Stockholder’s signature page hereto;

WHEREAS, the Company, Parent and Merger Sub have entered into the Merger
Agreement in the form attached hereto as Annex A, which provides for the merger
of Merger Sub with and into the Company (the “Merger”), with the Company
surviving the Merger, pursuant to the provisions of the DGCL;

WHEREAS, the Stockholder acknowledges that, as a condition and material
inducement to Parent and Merger Sub’s willingness to enter into the Merger
Agreement, Parent has required that concurrently with the execution and delivery
of the Merger Agreement, certain Company Stockholders specified in the Merger
Agreement enter into this Agreement, agreeing to, among other things, (1) vote
all of the Stockholder’s Subject Shares (as defined below) in favor of the
adoption of the Merger Agreement (which may be done pursuant to the execution
and delivery of a written consent in the form attached hereto as Annex B-1)
(each, a “Written Merger Consent”), (2) vote all of the Stockholder’s Subject
Shares in favor of the termination of the Third Amended and Restated
Stockholders’ Voting Agreement dated as of September 29, 2017, by and among the
Company and the Stockholders (as defined therein), as amended by that certain
Amendment to Third Amended and Restated Stockholders’ Voting Agreement, dated as
of February 6, 2020 (the “Voting Agreement”), the Third Amended and Restated
Investor Rights Agreement dated as of September 29, 2017, by and among the
Company and the Investors (as defined therein) (the “Rights Agreement”) and the
Third Amended and Restated Right of First Refusal and Co-Sale Agreement, dated
as of September 29, 2017 by and among the Company, the Investors (as defined
therein) and the Common Holders (as defined therein) (the “Co-Sale Agreement”
and together with the Voting Agreement and Rights Agreement, the “Financing
Documents”) (which may be done pursuant to the execution and delivery of a
written consent in the form attached hereto as Annex B-2) (each, a “Written
Termination Consent” and, together with the Written Merger Consent, the “Written
Consents”) and (3) to the extent the Stockholder is a holder of Series D
Preferred Stock, deliver a signature to the Request for Conversion, and, in
order to induce Parent and Merger Sub to enter into the Merger Agreement and
consummate the Merger and the other transactions contemplated by the Merger
Agreement, the Stockholder is willing to enter into this Agreement;

WHEREAS, Parent desires that the Stockholder agree, and the Stockholder is
willing to agree, subject to the limitations herein, (1) not to Transfer (as
defined below) any of its Shares, (2) to execute and deliver the Written
Consents and otherwise vote its Subject Shares (or cause its Subject Shares to
be voted) in a manner so as to facilitate consummation of the Merger and the
other transactions contemplated by the Merger Agreement, and (3) to undertake
certain additional obligations pursuant to this Agreement;

WHEREAS, to the extent the Stockholder is a holder of Series D Preferred Stock,
Parent desires that the Stockholder agree, and the Stockholder is willing to
agree, to deliver a signature to the Request for Conversion;

WHEREAS, to the extent the Stockholder is a holder of any Company Convertible
Note, Parent desires that the Stockholder agree, and the Stockholder is willing
to agree, that the unpaid principal and any unpaid and accrued interest on such
Company Convertible Note shall be treated as set forth in Schedule 1.10(c) to
the Merger Agreement;



--------------------------------------------------------------------------------

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Stockholder is executing and delivering the Lock-Up Agreement in the form
attached hereto as Annex D; and

WHEREAS, Parent and the Stockholder desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth in this
Agreement, the Parties agree as follows:

ARTICLE 1

VOTING AND TRANSFER OF SHARES

Section 1.01 Voting.

(a) The Stockholder irrevocably and unconditionally agrees, during the period
beginning on the date of this Agreement and ending on the Expiration Date (the
“Applicable Period”), at each meeting of the Company Stockholders (a “Meeting”)
and at each adjournment or postponement thereof, and in connection with each
action or approval by consent in writing of the Company Stockholders (a “Consent
Solicitation”), which written consent shall be delivered promptly, and in any
event within twenty four (24) hours, after the Company requests such delivery,
to cause to be present in person or represented by proxy and to vote or cause to
be voted (or express consent or dissent in writing, as applicable) that number
of Shares set forth on the Stockholder’s signature page hereto and any
additional Shares that are hereafter held of record or beneficially owned by the
Stockholder (collectively, the “Subject Shares”) that are entitled to vote (or
express consent or dissent in writing, as applicable), in each case as follows:

(i) in favor of any proposal for Company Stockholders to adopt the Merger
Agreement (including by executing and delivering, and not revoking or attempting
or purporting to revoke, the Written Consents) and approving any other matters
necessary for consummation of the transactions contemplated by the Merger
Agreement, including the Merger;

(ii) in favor of any proposal to adjourn a Meeting at which there is a proposal
for Company Stockholders to adopt the Merger Agreement to a later date if there
are not sufficient votes to adopt the Merger Agreement or if there are not
sufficient Shares present in person or represented by proxy at such Meeting to
constitute a quorum;

(iii) against any proposal, offer or submission with respect to a competing
transaction described in Section 4.3 (No Solicitation) of the Merger Agreement
(a “Competing Transaction”) or the adoption of any agreement to enter into a
Competing Transaction;

(iv) against any proposal for any amendment or modification of the Company’s
Charter Documents that would change the voting rights of any Shares or the
number of votes required to approval any proposal, including the vote required
to adopt the Merger Agreement; and

(v) against any action, transaction, agreement or proposal that would, or would
reasonably be expected to (A) result in a breach of any representation,
warranty, covenant or any other obligation or agreement of the Company under the
Merger Agreement or any agreement ancillary thereto or the Stockholder under
this Agreement or any of the conditions to the consummation of the Merger under
the Merger Agreement not being fulfilled on a timely basis, (B) prevent, delay
or impair consummation of the Merger or dilute, in any material respect, the
benefit of the Merger to Parent, or (C) facilitate any proposal, offer or
submission with respect to a Competing Transaction or any agreement to enter
into a Competing Transaction.

(b) To the extent the Stockholder is a holder of Series D Preferred Stock, the
Stockholder irrevocably and unconditionally agrees to deliver to the Company its
signature to the Request for Conversion set forth on Annex E hereto and to
release such signature prior to the Closing when and as requested by the
Company.

 

2



--------------------------------------------------------------------------------

(c) To the extent the Stockholder is a holder of any Company Convertible Note,
the Stockholder irrevocably and unconditionally agrees (i) that the unpaid
principal and any unpaid and accrued interest on such Company Convertible Note
shall be treated as set forth in Schedule 1.10(c) to the Merger and (ii) to
deliver to the Company its signature to the documentation necessary to effect
such treatment and to release such signature prior to the Closing when and as
requested by the Company.

(d) Any vote required to be cast or consent or dissent in writing required to be
expressed pursuant to this Section 1.01 shall be cast or expressed in accordance
with the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of determining that a quorum is present (if applicable) and
for purposes of recording the results of that vote or Consent Solicitation. For
the avoidance of doubt, nothing contained herein requires the Stockholder (or
entitles any proxy of the Stockholder) to convert, exercise or exchange any
options, warrants or convertible securities in order to obtain any underlying
Shares.

(e) The Stockholder agrees not to enter into any commitment, agreement,
understanding or similar arrangement with any Person to vote or give voting
instructions or express consent or dissent in writing in any manner inconsistent
with the terms of this Section 1.01.

Section 1.02 Proxy and Power of Attorney. The Stockholder, with respect to the
Subject Shares, irrevocably grants a proxy appointing the Company and any
designee of the Company, and each of them individually and with full power of
substitution, as the Stockholder’s true and lawful attorney-in-fact and proxy,
for and in the Stockholder’s name, place and stead, to be counted as represented
by proxy and vote, at any time during the Applicable Period, each Subject Share
as the Stockholder’s proxy, at every Meeting (including at any adjournment or
postponement thereof) and to execute and deliver on behalf of the Stockholder
any written expression of consent or dissent relating to the Subject Shares and
the Company Convertible Notes or the rights of a holder thereof in connection
with the matters set forth in Section 1.01 hereof in order to cause the
Stockholder to perform the covenants set forth in this Agreement. The proxy
described in this Section 1.02, if it becomes effective, is limited solely to
the voting of Subject Shares or taking actions with respect to the Company
Convertible Notes (or, in each case, expressing consent or dissent in writing
with respect to such Subject Shares or Company Convertible Notes) solely in
order to cause the Stockholder to perform the covenants set forth in this
Agreement. The Stockholder hereby affirms that the irrevocable proxy set forth
in this Section 1.02, if it becomes effective, is given in connection with the
execution of the Merger Agreement and such irrevocable proxy is given to secure
the performance of the obligations of the Stockholder under this Agreement. The
proxy described in this Section 1.02, if it becomes effective, is coupled with
an interest, including for the purposes of Section 212 of the DGCL, revokes all
prior proxies granted by the Stockholder with respect to the Subject Shares and
the Company Convertible Notes and is irrevocable, provided that this proxy shall
automatically terminate at the Expiration Date. The power of attorney granted by
the Stockholder, if it becomes effective, is a durable power of attorney and
shall survive the bankruptcy, dissolution, death or incapacity of the
Stockholder and shall be binding upon the heirs, estate, executors, personal
representatives, successors, and assigns of the Stockholder and any other holder
of record of the Stockholder’s Subject Shares as to which this proxy has been
granted (including any transferee of any such Subject Shares). For Subject
Shares or Company Convertible Notes as to which the Stockholder is the
beneficial owner but not the holder of record, the Stockholder shall cause any
holder of record of such Subject Shares or Company Convertible Notes to grant to
the Company a proxy to the same effect as that described in this Section 1.02.

Section 1.03 No Transfers. During the Applicable Period, the Stockholder shall
not, directly or indirectly, in one or more transactions, whether by merger,
consolidation, division, operation of law, or otherwise (including by succession
or otherwise by operation of applicable Legal Requirements): (a) sell, convey,
assign, transfer, exchange, pledge, hypothecate or otherwise encumber or dispose
of any Subject Shares (or any right, title or interest therein) or any rights to
acquire any securities or equity interests of the Company; (b) deposit any
Subject Shares or any rights to acquire any securities or equity interests of
the Company into a voting trust or enter into a voting agreement or any other
arrangement with respect to any Subject Shares or any rights to acquire any
securities or equity interests of the Company or, except as otherwise provided
in Section 1.02, grant or purport to grant any proxy or power of attorney with
respect thereto; (c) enter into any contract, option, call or other arrangement
or undertaking, whether or not in writing, with respect to the direct or
indirect sale, conveyance, assignment, transfer, exchange, pledge, hypothecation
or other encumbrance or disposition, or limitation on the voting rights, of any
Subject Shares (or any right, title or interest therein) or any rights to
acquire any securities or equity interests of the Company; (d) otherwise grant,
permit or suffer the creation of any Liens on any Subject Shares (other than

 

3



--------------------------------------------------------------------------------

applicable restrictions on transfer under U.S. state or federal securities or
“blue sky” applicable Legal Requirements) or (e) commit or agree to take any of
the foregoing actions, provide any consent or approval of any matter that would
result in any of the foregoing actions, or discuss, negotiate or make an offer
or enter into a commitment, agreement, understanding or similar arrangement to
take any of the foregoing actions (any action described in the immediately
preceding sentence, a “Transfer”); provided, however, that the foregoing shall
not prohibit Transfers (i) between the Stockholder and any Affiliate of the
Stockholder, (ii) if the Stockholder is an individual, to a trust for the
benefit of the Stockholder or to any member of a Stockholder’s immediate family
or a trust for the benefit of such immediate family member or (iii) if the
Stockholder is an individual, by will, other testamentary document or under the
laws of intestacy upon the death of Stockholder, in each case, so long as, prior
to and as a condition to the effectiveness of any such Transfer, such Affiliate
or transferee executes and delivers to Parent a joinder to this Agreement in the
form attached hereto as Annex C. Any Transfer or action in violation of this
Section 1.03 shall be void ab initio. If any involuntary Transfer of any of
Subject Shares occurs, the transferee (and all transferees and subsequent
transferees of such transferee) shall take and hold such Subject Shares subject
to all of the restrictions, liabilities and rights under this Agreement, which
shall continue in full force and effect during the Applicable Period.

Section 1.04 Stop Transfer. The Stockholder shall not request that the Company
register any transfer of any certificate or book-entry Share or other
uncertificated interest representing any Subject Shares made in violation of the
restrictions set forth in Section 1.02 during the Applicable Period and hereby
authorizes and instructs the Company to instruct its transfer agent to enter a
stop transfer order with respect to all of the Subject Shares, subject to the
provisions hereof; provided, that any such stop transfer order will immediately
be withdrawn and terminated by the Company following the termination of this
Agreement.

Section 1.05 Waiver of Appraisal Rights. The Stockholder hereby agrees not to
assert, exercise or perfect, directly or indirectly, and irrevocably and
unconditionally waives, any appraisal rights (including under Section 262 of the
DGCL) with respect to the Merger and any rights to dissent with respect to the
Merger (collectively, “Appraisal Rights”).

Section 1.06 Release of Claims.

(a) Subject to and upon the consummation of the Merger and the receipt of the
Per Share Merger Consideration, the Stockholder, and, if the Stockholder is a
legal entity, together with the Stockholder’s officers, directors, stockholders,
subsidiaries and Affiliates, and each of their respective heirs,
representatives, successors and assigns (such persons, the “Releasors”), hereby
fully and unconditionally (subject to the receipt of the amounts specified in
this paragraph) releases, acquits and forever discharges, to the fullest extent
permitted by law, each of the Parent, Merger Sub, the Company, each of their
subsidiaries and affiliates and their respective past, present or future
officers, directors, employees, counsel and agents, and all Company Stockholders
prior to Closing (such persons, the “Releasees”), from and against any and all
liabilities, actions, causes of action, claims, demands, damages, judgments,
debts, dues and suits of every kind, nature and description whatsoever, whether
known or unknown, asserted or unasserted, suspected or unsuspected, absolute or
contingent, unmatured or inchoate, both at law and in equity, which the
Stockholder or any of the Releasors ever had, now has or may hereafter have
against any of the Releasees, on or by reason of any matter, cause or thing
whatsoever that arose prior to the Closing; provided, however, that nothing
herein shall be deemed to release (a) any right of the Stockholder to receive
the Per Share Merger Consideration pursuant to the Merger Agreement in
accordance with the terms thereof, (b) any liabilities of a Releasee in
connection with any future transactions between the Parties that are not related
to the Merger Agreement or the transactions contemplated thereby, (c) any
employment compensation or benefits matter affecting any Releasor in his or her
capacity as a director, manager, officer or employee of the Company, its
Affiliates or its Subsidiaries and (d) any right of Releasor as an indemnitee,
and pursuant to the Merger Agreement.

(b) The Stockholder represents that as to each and every claim released
hereunder, the Stockholder has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

4



--------------------------------------------------------------------------------

The Stockholder also specifically waives any right or benefits that it has or
may have under any similar provision of the statutory or non-statutory law of
any other jurisdiction. The Stockholder acknowledges that the Releasors may
hereafter discover facts different from or in addition to the facts the
Releasors now know or believe to be true with respect to the subject matter of
this Agreement; however, the Releasors intend that the general releases herein
given shall be and remain in full force and effect, notwithstanding the
discovery or existence of any such different or additional facts.

Section 1.07 Public Announcements; Filings; Disclosures.

(a) The Stockholder (and the Stockholder’s controlled Affiliates) shall not
issue any press release or make any other public announcement or public
statement (a “Public Communication”) with respect to this Agreement, the Merger
Agreement, or the transactions contemplated hereby or thereby, without the prior
written consent of Parent (which consent may be withheld in Parent’s sole
discretion), except as required by applicable Legal Requirements, in which case
the Stockholder shall use its reasonable best efforts to provide Parent and
Parent’s legal counsel with a reasonable opportunity to review and comment on
such Public Communication in advance of its issuance and shall give reasonable
and good faith consideration to any such comments.

(b) The Stockholder hereby consents to and authorizes the Company and Parent to
publish and disclose in any Public Communication or in any disclosure required
by the SEC and in the Proxy Statement/Prospectus prepared by Parent and filed
with the SEC relating to the Special Meeting the Stockholder’s identity and
ownership of Subject Shares and the Stockholder’s obligations under this
Agreement (the “Stockholder Information”), consents to the filing of this
Agreement to the extent required by applicable Legal Requirements to be filed
with the SEC or any regulatory authority relating to the Merger, and agrees to
cooperate with Parent in connection with such filings, including providing
Stockholder Information reasonably requested by Parent.

Section 1.08 Non-Solicitation. The Stockholder acknowledges that the Stockholder
has read Section 4.3 of the Merger Agreement. In addition, the Stockholder
agrees that the restrictions imposed on the Company pursuant to Section 4.03 of
the Merger Agreement shall be binding upon the Stockholder mutatis mutandis and
further agrees not to take (and agrees to cause its Affiliates and its and their
Representatives not to take), directly or indirectly, any action that would
violate Section 4.3 of the Merger Agreement if such action were taken by the
Company.

Section 1.09 No Agreement as Director or Officer. The Stockholder is entering
into this Agreement solely in the Stockholder’s capacity as record or beneficial
owner of Subject Shares and nothing herein is intended to or shall limit or
affect any actions taken by the Stockholder or any employee, officer, director
(or person performing similar functions), partner or other Affiliate (including,
for this purpose, any appointee or representative of the Stockholder to the
board of directors of the Company) of the Stockholder, solely in his or her
capacity as a director or officer of the Company (or a Subsidiary of the
Company) or other fiduciary capacity for the Company Stockholders.

Section 1.10 Acquisition of Additional Shares. The Stockholder shall promptly
notify (and in any event within two Business Days) Parent of the number of any
additional Shares with respect to which the Stockholder becomes the holder of
record or acquires beneficial ownership, if any, after the execution of this
Agreement and before the Expiration Date, which Shares shall, for the avoidance
of doubt, automatically become Subject Shares in accordance with Section 1.01.

Section 1.11 No Litigation. The Stockholder hereby agrees not to commence,
maintain or participate in, or facilitate, assist or encourage, and agrees to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, suit, proceeding or cause of
action, in law or in equity, in any court or before any Governmental Entity
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Merger Agreement or the transactions
contemplated hereby or thereby (including any claim seeking to enjoin or delay
the consummation of the Merger), (b) alleging a breach of any fiduciary duty of
any Person or alleging that any Person aided or abetted any breach of any
fiduciary duty of any Person in connection with this Agreement or the Merger
Agreement or the transactions contemplated thereby or

 

5



--------------------------------------------------------------------------------

thereby, (c) seeking Appraisal Rights in connection with the Merger or
(d) otherwise relating to the Merger Agreement, this Agreement or the Merger or
other transactions contemplated hereby or thereby. Notwithstanding the
foregoing, nothing herein shall be deemed to prohibit the Stockholder from
enforcing the Stockholder’s rights under this Agreement or the Stockholder’s
right to receive the Per Share Merger Consideration.

Section 1.12 Further Assurances. The Stockholder shall execute and deliver, or
cause to be executed and delivered, such further certificates, instruments and
other documents and to take such further actions as Parent may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and the Merger Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to Parent as follows:

Section 2.01 Organization; Authorization. In the event the Stockholder is an
individual, the Stockholder has full power, right and legal capacity to execute
and deliver this Agreement, to grant the proxy described in Section 1.02, and to
perform his or her obligations hereunder. In the event the Stockholder is a
legal entity, (a) the Stockholder is a legal entity duly organized, validly
existing and in good standing under the applicable Legal Requirements of the
Stockholder’s jurisdiction of its organization, (b) the Stockholder has all
requisite corporate or similar power and authority and has taken all corporate
or similar action necessary in order to execute and deliver this Agreement, to
grant the proxy and power of attorney described in Section 1.02, to perform the
Stockholder’s obligations under this Agreement and consummate the transactions
contemplated by this Agreement, and (c) no approval by any holder of the
Stockholder’s equity interests is necessary to approve this Agreement. This
Agreement has been duly authorized, executed and delivered by the Stockholder
and, in the event the Stockholder is an individual and is married and any of the
Stockholder’s Subject Shares constitute community property or spousal approval
is otherwise required in order for this Agreement to be a valid and binding
obligation of the Stockholder, this Agreement has been duly authorized, executed
and delivered by or on behalf of the Stockholder’s spouse, and this Agreement
constitutes a valid and binding agreement of the Stockholder enforceable against
the Stockholder in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Section 2.02 Governmental Filings; No Violations; Certain Contracts. The
execution, delivery and performance by the Stockholder of this Agreement and the
consummation by the Stockholder of the transactions contemplated hereby do not
and will not (i) conflict with or violate any United States or non-United States
statute, law, ordinance, regulation, rule, code, executive order, injunction,
judgment, decree or other order applicable to the Stockholder, (ii) require any
consent, approval or authorization of, declaration, filing or registration with,
or notice to, any person or entity, (iii) result in the creation of any
encumbrance on any Shares (other than under this Agreement) or (iv) conflict
with or result in a breach of or constitute a default under any provision of the
Stockholder’s governing documents or any agreement (including any voting
agreement) to which the Stockholder is a party.

Section 2.03 Litigation. As of the date of this Agreement, except as would not,
individually or in the aggregate, reasonably be expected to prevent, delay or
impair the ability of the Stockholder perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement
(a) there is no action, suit, demand, complaint, litigation, review, audit,
hearing, arbitration, proceeding, investigation or similar dispute by or before
any Governmental Entity or otherwise pending or, to the knowledge of the
Stockholder, threatened against the Stockholder or any of its Affiliates and
(b) neither the Stockholder nor any of its Affiliates is a party to or subject
to the provisions of any judgment, order, writ, injunction, decree or award of
any Governmental Entity.

Section 2.04 Ownership of Company Stock; Voting Power. The Stockholder’s
signature page hereto correctly sets forth the number of the Stockholder’s
Subject Shares as of the date of this Agreement and, other than such Subject
Shares, as of the date of this Agreement, there are no Company securities (or
any securities convertible, exercisable or exchangeable for, or rights to
purchase or acquire, any Company securities) held of record or beneficially
owned by the Stockholder or in respect of which the Stockholder has full voting
power. The Stockholder has not made any Transfer of Subject Shares and the
Stockholder is the record holder and beneficial

 

6



--------------------------------------------------------------------------------

owner of all of its Subject Shares and has, and shall have throughout the
Applicable Period, good and valid title to the Subject Shares, full voting power
and power of disposition with respect to all such Subject Shares free and clear
of any liens, security interests, claims, pledges, proxies, options, right of
first refusals, voting restrictions, limitations on dispositions, voting trusts
or agreements, options or any other encumbrances or restrictions on title,
transfer or exercise of any rights of a stockholder in respect of such Subject
Shares (collectively, “Encumbrances”), except for any such Encumbrance that
(a) may be imposed pursuant to (i) this Agreement, the Merger Agreement and the
transactions contemplated hereby and thereby, (ii) any applicable restrictions
on transfer under U.S. state or federal securities or “blue sky” applicable
Legal Requirements or (iii) the Company’s Charter Documents or the terms of any
customary custody or similar agreement applicable to Subject Shares held in
brokerage accounts or (b) would not, individually or in the aggregate,
reasonably be expected to prevent, delay or impair the ability of the
Stockholder perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement. No Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the
Stockholder’s Subject Shares other than pursuant to the Merger Agreement or as
set forth in the Company’s Charter Documents.

Section 2.05 Reliance. The Stockholder understands and acknowledges that Parent
and Merger Sub are relying upon the Stockholder’s execution, delivery and
performance of this Agreement and upon the representations and warranties and
covenants of the Stockholder contained in this Agreement.

Section 2.06 Finder’s Fees. No agent, broker, investment banker, finder or other
intermediary is or shall be entitled to any fee or commission or reimbursement
of expenses from Parent, Merger Sub or the Company or any of their respective
Affiliates in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of the Stockholder.

Section 2.07 Proxy Statement. None of the information supplied or to be supplied
by the Stockholder for inclusion or incorporation by reference in the Proxy
Statement/Prospectus and any amendment or supplement thereto will, at the date
of mailing to the Parent Stockholders and at the time of the Special Meeting
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

Section 2.08 Other Agreements. The Stockholder has not taken or permitted any
action that would or would reasonably be expected to (a) constitute or result in
a breach hereof, (b) make any representation or warranty of the Stockholder set
forth herein untrue or inaccurate or (c) otherwise restrict, limit or interfere
with the performance of this Agreement, the Merger Agreement or the transactions
contemplated by this Agreement or the Merger Agreement.

Section 2.09 Stockholder Has Adequate Information. The Stockholder acknowledges
that the Stockholder is a sophisticated investor with respect to the
Stockholder’s Subject Shares and has adequate information concerning the
business and financial condition of the Company and Parent to make an informed
decision regarding the transactions contemplated by this Agreement and has,
independently and without reliance upon Parent, the Company or any Affiliate of
Parent and the Company, and based on such information as the Stockholder has
deemed appropriate, made the Stockholder’s own analysis and decision to enter
into this Agreement. The Stockholder acknowledges that the Stockholder has
received and reviewed this Agreement and the Merger Agreement and has had the
opportunity to seek independent legal advice prior to executing this Agreement.

Section 2.10 No Other Representations or Warranties. Except for the
representations and warranties made by the Stockholder in this Article 2,
neither the Stockholder nor any other Person makes any express or implied
representation or warranty to Parent in connection with this Agreement or the
transactions contemplated by this Agreement, and the Stockholder expressly
disclaims any such other representations or warranties.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Stockholder as follows:

Section 3.01 Organization. Parent is a legal entity duly organized, validly
existing and in good standing under the laws of the State of Delaware.

Section 3.02 Corporate Authority. Parent has all requisite corporate power and
authority and has taken all corporate or similar action necessary in order to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated by this Agreement.
This Agreement has been duly executed and delivered by Parent and constitutes a
valid and binding agreement of Parent enforceable against Parent in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 3.03 No Other Representations or Warranties. Except for the
representations and warranties made by Parent in this Article 3, neither Parent
nor any other Person makes any express or implied representation or warranty to
the Stockholder in connection with this Agreement or the transactions
contemplated by this Agreement, and the Stockholder expressly disclaims reliance
upon, and the Stockholder acknowledges and agrees that Parent expressly
disclaims, any such other representations or warranties.

ARTICLE 4

GENERAL PROVISIONS

Section 4.01 Termination. This Agreement, including the voting agreements
contemplated by this Agreement and any proxy granted hereunder if such proxy
becomes effective, shall automatically be terminated at the earliest to occur
of: (a) the Effective Time; (b) the termination of the Merger Agreement pursuant
to Article VII thereof; or (c) the effective date of a written agreement duly
executed and delivered by Parent and the Stockholder terminating this Agreement;
(the date and time at which the earlier of clause (a), (b), and (c) occurs
being, the “Expiration Date”); provided, however, that in the case of any
termination pursuant to clause (a), Section 1.05 (Waiver of Appraisal Rights),
Section 1.06 (Release of Claims), Section 1.07 (Public Announcements; Filings;
Disclosure), Section 1.11 (No Litigation) and Section 1.12 (Further Assurances)
and this Article 4 shall survive such termination. Nothing set forth in this
Section 4.01 or elsewhere in this Agreement shall relieve any Party of any
liability or damages to any other Party for any breach of this Agreement by such
Party prior to such termination or fraud in connection with, arising out of or
otherwise related to the representations and warranties set forth in this
Agreement or any instrument or other document delivered pursuant to this
Agreement.

Section 4.02 Notices. All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given (i) when
delivered in person, (ii) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (iii) when delivered by FedEx or other nationally recognized overnight
delivery service or (iv) when e-mailed during normal business hours (and
otherwise as of the immediately following Business Day), addressed as follows:

If to Parent:

Pivotal Investment Corporation II

c/o Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: Jonathan J. Ledecky

E-mail: jledecky@hockeyny.com

 

8



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: David Alan Miller / Jeffrey M. Gallant

E-mail: dmiller@graubard.com / jgallant@graubard.com

and:

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Mitchell S. Presser / Omar E. Pringle

E-mail: mpresser@mofo.com / opringle@mofo.com

and:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: Sahir Surmeli / Thomas Burton III

E-mail: SSurmeli@mintz.com / TBurton@mintz.com

If to the Stockholder, to the Stockholder’s address set forth on a signature
page hereto.

Section 4.03 Expenses. Except as otherwise provided herein or in the Merger
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
costs and expenses, whether or not the Merger is consummated.

Section 4.04 Counterparts; Electronic Delivery. This Agreement and each other
document executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that all parties need not sign
the same counterpart. Delivery by electronic transmission to counsel for the
other Party of a counterpart executed by a Party shall be deemed to meet the
requirements of the previous sentence.

Section 4.05 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements between the Parties as
contemplated by or referred to herein, including the annexes hereto (a)
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the Parties and any of their respective Affiliates
with respect to the transactions contemplated hereby; and (b) are not intended
to confer upon any other person any rights or remedies hereunder (except as
specifically provided in this Agreement. No representations, warranties,
covenants, understandings, agreements, oral or otherwise, relating to the
transactions contemplated by this Agreement exist between the parties except as
expressly set forth or referenced in this Agreement and the Merger Agreement.

Section 4.06 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The Parties further agree to modify
this Agreement to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such void or
unenforceable provision.

 

9



--------------------------------------------------------------------------------

Section 4.07 Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by a Party of any one
remedy will not preclude the exercise of any other remedy. The Parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each Party agrees that it will not oppose the granting of specific performance
and other equitable relief on the basis that the other Party has an adequate
remedy at law or that an award of specific performance is not an appropriate
remedy for any reason at law or equity. The Parties acknowledge and agree that
any Party seeking an injunction to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in accordance
with this Section shall not be required to provide any bond or other security in
connection with any such injunction.

Section 4.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal law of the State of Delaware regardless of the law
that might otherwise govern under applicable principles of conflicts of law
thereof.

Section 4.09 Consent to Jurisdiction; WAIVER OF TRIAL BY JURY. Each of the
Parties hereto irrevocably consents to the exclusive jurisdiction and venue of
the Delaware Chancery Court (or, if the Delaware Chancery Court shall be
unavailable, any other court in the State of Delaware or, in the case of claims
to which the federal courts have exclusive subject matter jurisdiction, any
federal courts of the United States of America sitting in the State of Delaware)
in connection with any matter based upon or arising out of this Agreement or the
transactions contemplated hereby, agrees that process may be served upon them in
any manner authorized by the laws of the State of Delaware for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and manner of service of process.
Each Party hereto hereby agrees not to commence any legal proceedings relating
to or arising out of this Agreement or the transactions contemplated hereby in
any jurisdiction or courts other than as provided herein. Each of the Parties
hereto (i) certifies that no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce that foregoing waiver and
(ii) acknowledges that it and the other Party hereto have been induced to enter
into this Agreement and the transactions contemplated hereby, as applicable, by,
among other things, the mutual waivers and certifications in this Section. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.10 Assignment. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party. Subject to the first sentence of this Section, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

Section 4.11 Amendment. This Agreement may be amended by the parties hereto at
any time only by execution of an instrument in writing signed on behalf of each
of the Parties.

[Signature Page Follows]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

PIVOTAL INVESTMENT CORPORATION II By:  

 

  Name:   Title: XL HYBRIDS, INC. By:  

 

  Name:   Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

STOCKHOLDER

 

 

Signature of Stockholder

                     

 

Name of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)

 

Printed Name of Stockholder

    

 

Title of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)

 

[Signature of Stockholder’s Spouse]

    

 

[Printed Name of Stockholder’s Spouse]

Address of Stockholder:

 

Series

  

Shares Owned

Beneficially

  

Shares Held of Record

  

Shares Over Which the
Stockholder has

Full Voting Power

Common    [•]    [•]    [•] Series A    [•]    [•]    [•] Series B    [•]    [•]
   [•] Series C    [•]    [•]    [•] Series D    [•]    [•]    [•]

Note: Please indicate class, series and subseries of Shares, as applicable.

[Signature Page to Support Agreement]

 



--------------------------------------------------------------------------------

Annex A

ANNEX A

MERGER AGREEMENT

[attached]

 

A-1



--------------------------------------------------------------------------------

Annex B

ANNEX B-1

ACTION

BY WRITTEN CONSENT

OF THE STOCKHOLDERS

OF

XL HYBRIDS, INC.

APPROVING THE MERGER

[attached]

 

B-1



--------------------------------------------------------------------------------

Annex B

ANNEX B-2

ACTION

BY WRITTEN CONSENT

OF THE STOCKHOLDERS

OF

XL HYBRIDS, INC.

APPROVING THE TERMINATION OF

THE FINANCING DOCUMENTS

[attached]

 

B-2



--------------------------------------------------------------------------------

Annex C

ANNEX C

FORM OF JOINDER

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Support
Agreement dated as of [•] [•], 2020 (as amended, supplemented or otherwise
modified from time to time, the “Support Agreement”) by and between Parent and
the Company Stockholder that is party thereto. Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Support
Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to, and a “Stockholder” under, the Support Agreement as of the date hereof
and shall have all of the rights and obligations of a Stockholder as if it had
executed the Support Agreement. The Joining Party hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Support Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
of the date written below.

 

Date: [•][•], 20[•]         By:  

 

     Name:      Title:    Address for Notices:    With copies to:

 

C-1



--------------------------------------------------------------------------------

Annex D

ANNEX D

FORM OF LOCK-UP AGREEMENT

[attached]

 

D-1



--------------------------------------------------------------------------------

Annex E

ANNEX E

SIGNATURE PAGE TO REQUEST FOR CONVERSION

[attached]

 

E-1